



SECOND AMENDMENT TO CREDIT AGREEMENT


This SECOND AMENDMENT to the Credit Agreement referred to below, dated as of
October 17, 2018 (this “Second Amendment”), by and among EAGLE BULK ULTRACO LLC,
a Marshall Islands limited liability company, as Borrower (the “Borrower”), the
Initial Guarantors, the Additional Guarantors, including HAMBURG EAGLE LLC, a
Marshall Islands limited liability company (the “Additional Guarantor”), the
Lenders party hereto, ABN AMRO Capital USA LLC, as Facility Agent (in such
capacity, the “Facility Agent”) and ABN AMRO Capital USA LLC as Security Trustee
(in such capacity, the “Security Trustee”). Capitalized terms used herein but
not otherwise defined in this Second Amendment have the same meanings as
specified in the Credit Agreement referenced below, as amended by this Second
Amendment.
RECITALS
WHEREAS, the Borrower, the Guarantors from time to time party thereto, the
Lenders from time to time party thereto, the Swap Banks from time to time party
thereto, the Facility Agent, the Security Agent and the other parties thereto
have entered into that certain Credit Agreement, dated as of June 28, 2017 (as
amended by the First Amendment to Credit Agreement dated as of December 29, 2017
and as amended, restated, amended and restated, supplemented or otherwise
modified prior to the date hereof, the “Credit Agreement”);
WHEREAS, pursuant to Section 2.21 of the Credit Agreement as amended by this
Second Amendment, the Borrower hereby requests (and this Second Amendment hereby
constitutes a written notice to the Facility Agent pursuant to such Section 2.21
requesting) the Incremental Lenders to make available Incremental Commitments to
finance the acquisition by the Additional Guarantor of the M/V BAO TONG (tbr M/V
HAMBURG EAGLE) (the “Additional Vessel”), and to make Loans to the Borrower on
the Second Amendment Effective Date (as defined below) in an aggregate principal
amount equal to the lesser of (a) $12,800,000 and (b) 60% of the Fair Market
Value of the Additional Vessel, and the Facility Agent, the Security Trustee,
the Borrower, the Guarantors, the Lenders and each Incremental Lender have
agreed, subject to the terms and conditions hereinafter set forth, to provide
for such Incremental Commitments, which will be added to, and constitute part
of, the Commitments and the Total Commitments; and
WHEREAS, the Borrower, the Guarantors, the Lenders, the Incremental Lenders, the
Facility Agent and the Security Trustee have agreed to amend the Credit
Agreement as hereinafter set forth to provide for such Incremental Commitments;
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
SECTION 1.
Amendments to Credit Agreement. The Credit Agreement is, effective as of the
Second Amendment Effective Date, and subject to the satisfaction of the
conditions precedent set forth in Section 4 below, hereby amended as follows:

(a)    Definitions. Section 1.01 of the Credit Agreement is hereby amended by:
(i)    adding the following new definition thereto in the proper alphabetical
order:




--------------------------------------------------------------------------------




“Second Amendment” shall mean that certain Second Amendment to Credit Agreement,
dated as of October 17, 2018, among the Borrower, the Guarantors, the Facility
Agent, the Security Trustee and the Lenders party thereto.


(ii)    amending the following definition thereto:
“Commitment Termination Date” means November 1, 2018 or such later date as may
be agreed between the Borrower and the Facility Agent (except that, if such date
is not a Business Day, the Commitment Termination Date shall be the next
preceding Business Day).
(b)    Section 2.01 of the Credit Agreement is amended by inserting “, except as
otherwise expressly permitted under Section 2.21(a),” immediately before “no
Borrowing shall exceed 40% of the lesser of (i) the Purchase Price of such
Vessel and (ii) the Fair Market Value of such Vessel.”
(c)    Section 2.06(a) of the Credit Agreement is amended and restated as
follows:
“(a) Amounts. The Borrower shall repay the principal amount of each Borrowing
by:
(i) in the case of the first repayment installment relating to the Borrowing for
the Vessel HAMBURG EAGLE, $211,679.11;
(ii) except as provided in subclause (a)(i) above, equal consecutive quarterly
principal repayment installments each in the amount specified in the column of
the table in Schedule IV set forth opposite the name of such Vessel and marked
“Quarterly Installment Amount”; and
(iii) a final balloon payment (the “Balloon Installment”) in an amount equal to
the aggregate principal amount of such Borrowing outstanding on the Maturity
Date;
provided that if any Borrowing is made for a Vessel in an amount less than the
relevant Maximum Vessel Borrowing Amount, then the quarterly repayment
installments (including, for the avoidance of doubt, the repayment installment
specified in subclause (a)(i) above) and the Balloon Installment for such
Borrowing specified in this Section 2.06(a) shall be reduced pro rata by the
undrawn amount.”
(d)    Section 2.06(b) of the Credit Agreement is amended and restated as
follows:
“(b) Repayment Dates. Each quarterly principal repayment installment in respect
of each Borrowing including the repayment installment specified in Section
2.06(a)(i) shall be repaid commencing on the First Repayment Date, and
thereafter on March 31, June 30, September 30 and December 31 of each calendar
year, provided that the Balloon Installment in respect of each Borrowing shall
be repaid on the Maturity Date.”
(e)    Section 2.21(a) of the Credit Agreement is amended and restated as
follows:
“(a) Request for Increase. The Borrower may, by notice to the Facility Agent
(who shall promptly notify the Lenders), request up to one increase in the
Commitments to finance the acquisition of a vessel owned by an Additional
Guarantor (such increase, an “Incremental Commitment”); provided that such
increase shall be in an aggregate amount not exceeding an amount equal to the
lesser of (i) $12,800,000 and


2


 
 
 




--------------------------------------------------------------------------------




(ii) 60% of the Fair Market Value of such additional vessel to be financed by
the Incremental Commitment; provided further that  (A) any such request for an
increase shall be subject to (x) the prior written consent of all the Lenders
and (y) the entry into by the Borrower and the other Security Parties of
documentation amending and/or supplementing this Agreement and the other Loan
Documents as the Facility Agent may reasonably require, (B) Schedule IV shall be
supplemented to provide for a Maximum Vessel Borrowing Amount and the quarterly
principal installment amounts for such Vessel being financed, and (C) any such
request may not be made on or after November 1, 2018.”
(f)    Schedule IV of the Credit Agreement is amended and restated in the form
set out in Annex II attached hereto.
SECTION 2.
Incremental Commitments.

(a)    Each Incremental Lender on, and subject to the occurrence of, the Second
Amendment Effective Date hereby severally agrees to make Loans to the Borrower
in a single Borrowing in an aggregate principal amount not to exceed such
Incremental Lender’s Incremental Commitments as set forth opposite its name on
Annex I attached hereto. 
(b)    The Incremental Lenders, the Lenders, the Facility Agent, the Security
Trustee, the Borrower and the Guarantors agree that this Second Amendment
effects the provisions of Section 2.21 of the Credit Agreement as amended by
this Second Amendment with respect to such Incremental Commitments and shall
constitute a Joinder Agreement pursuant to and in accordance with Section 2.21
of the Credit Agreement as amended by this Second Amendment.
(c)    Upon the incurrence of a Loan pursuant to this Second Amendment, such
Loan shall be subject to the interest rates (including the Margin) and terms,
repayment, voluntary prepayment terms and mandatory prepayment terms applicable
to the Loans as set forth in the Credit Agreement.
(d)    On (and subject to the occurrence of) the Second Amendment Effective
Date, each Incremental Lender party hereto to the extent provided in this Second
Amendment and the Credit Agreement, shall have the rights and obligations of a
Lender thereunder and under the other applicable Loan Documents.
(e)    The Borrower and each Guarantor acknowledges and agrees that (i) the
Borrower shall be liable for all Obligations with respect to all Loans made to
the Borrower pursuant to this Second Amendment and (ii) all such Obligations
(including all such Loans pursuant to this Second Amendment) shall constitute
Guaranteed Obligations and shall be entitled to the benefits of the Security
Documents and the Guarantees.
(f)    The Incremental Commitment of each Incremental Lender shall automatically
terminate upon the making of the Loans pursuant to this Second Amendment on the
Second Amendment Effective Date.
(g)    The proceeds of the Loans pursuant to this Second Amendment shall be used
by the Borrower solely for the purposes set forth in the second recital of this
Second Amendment and any amounts repaid, prepaid or cancelled may not be
reborrowed.
SECTION 3.
Representations and Warranties. In order to induce the Incremental Lenders party
hereto to enter into this Second Amendment, to make the Loans pursuant hereto
and to amend the Credit Agreement in the manner provided herein, each Security
Party hereby represents and warrants that:



3


 
 
 




--------------------------------------------------------------------------------




(a)    the representations and warranties set forth in Article III of the Credit
Agreement and in each other Loan Document shall be true and correct in all
material respects (or true and correct in all respects in the case of
representations and warranties qualified by materiality or Material Adverse
Effect)f on and as of the Second Amendment Effective Date with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects (or true and correct in all respects in the case of representations and
warranties qualified by materiality or Material Adverse Effect) on and as of
such earlier date).
(b)    both before and after giving effect to this Second Amendment, no Default
or Event of Default shall have occurred and be continuing; and
(c)    this Second Amendment has been duly authorized, executed and delivered by
each Security Party party hereto and each of this Second Amendment and the
Credit Agreement, as amended hereby, constitutes a legal, valid and binding
obligation, enforceable against each Security Party in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
SECTION 4.
Conditions of Effectiveness. The effectiveness of this Second Amendment
(including the amendments contained in Section 1 hereof and agreements contained
in Section 2 hereof) are subject to the satisfaction of the following conditions
(the date of satisfaction of such conditions being referred to herein as the
“Second Amendment Effective Date”):

(a)    this Second Amendment shall have been duly executed by the Borrower, each
Guarantor, the Lenders, the Incremental Lenders, the Facility Agent and the
Security Trustee (which may include a copy transmitted by facsimile or PDF or
other electronic method), and delivered to the Facility Agent;
(b)    a duly executed original of a Guarantor Accession Agreement made between
the Additional Guarantor and the Facility Agent;
(c)    the Facility Agent shall have received a Borrowing Request in respect of
the Loans under this Second Amendment by no later than the applicable time
required pursuant to Section 2.3 of the Credit Agreement (or such shorter period
as may be agreed by the Facility Agent);
(d)    the Facility Agent shall have received (i) a certificate of an officer or
an officer of the sole member, as the case may be, of each Security Party dated
the Second Amendment Effective Date, certifying (A) either (i) that attached
thereto is a true and complete copy of each Organizational Document of such
Security Party, or (ii) that the copies of such Security Party’s Organizational
Documents as previously certified and delivered to the Facility Agent on the
Closing Date (or, if later, the date of joinder of such Security Party as a
Guarantor under the Loan Documents) remain in full force and effect on the
Second Amendment Effective Date, without modification or amendment since such
prior date of certification and delivery, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the Board of Directors or sole
member of such Security Party authorizing the execution, delivery and
performance of this Second Amendment and the other Loan Documents (including, if
applicable, as amended by this Second Amendment) to which such Security Party is
a party and, in the case of the Borrower, the borrowing of the Loans hereunder,
and that such resolutions have not been modified, rescinded or amended and are
in full force and effect and (C) as to the incumbency and specimen signature of
each officer executing this Second Amendment and any Loan Document or any other
document delivered in connection herewith or therewith on behalf of such
Security Party, (ii) a certificate as to the goodstanding of each Security Party
as of a date reasonably near to the Second


4


 
 
 




--------------------------------------------------------------------------------




Amendment Effective Date certifying that each Security Party is duly formed and
in goodstanding under the laws of its jurisdiction of incorporation and (iii) an
original or certified copy power of attorney under which any Loan Document is
executed on behalf of a Security Party;
(e)    the Facility Agent shall have received, on behalf of itself and the other
Finance Parties, a favorable written opinion of (i) Watson Farley & Williams
LLP, counsel for the Facility Agent and the other Finance Parties, (ii) Reed
Smith LLP, counsel for the Security Parties, and (iii) any other legal advisors
on matters of the law of such jurisdiction as the Facility Agent may require, in
each case (A) dated the Second Amendment Effective Date (or such other date
agreed by the Facility Agent), (B) addressed to the Facility Agent and the other
Finance Parties and (C) covering customary matters for incremental loan
facilities relating to this Second Amendment and the other Loan Documents
delivered in connection with this Second Amendment as the Facility Agent shall
reasonably request;  
(f)    at least one Business Day (solely for purposes of this Section 4, to be
defined as any day other than a Saturday, a Sunday or a day on which the Federal
Reserve Bank of New York is closed) prior to the Second Amendment Effective
Date, each Security Party shall have provided to the Facility Agent the
documentation and other information required by bank regulatory authorities
under or in respect of applicable “know-your-customer” requirements, including
the PATRIOT Act;
(g)    on or prior to the Second Amendment Effective Date, the Borrower shall
have paid to the Facility Agent for the account of each Incremental Lender with
Incremental Commitments a fee equal to 1.25% of the aggregate amount of such
Incremental Lender’s Commitments in effect on the Second Amendment Effective
Date;
(h)    the Borrower shall have paid all other costs, fees, expenses and other
amounts due and payable pursuant to the Loan Documents and in connection with
this Second Amendment;
(i)    a copy of the memorandum of agreement (together with all amendments and
addenda thereto) for the Additional Vessel duly executed by the Additional
Guarantor who will be the owner thereof, and the relevant seller, together with
evidence of any address or similar commission arrangements, all of which shall
be of terms acceptable to the Facility Agent (certified by an officer of the
Borrower or such Additional Guarantor to be a true, correct and complete copy
thereof);
(j)    two valuations dated respectively September 30, 2018 and October 8, 2018,
addressed to the Borrower or the Facility Agent (at the expense of the Borrower)
by an Approved Broker indicating the Fair Market Value of the Additional Vessel;
(k)    a duly executed original of (i) an amendment to the Membership Interest
Pledge and (ii) an Account Pledge with respect to the Additional Guarantor who
will be the owner of the Additional Vessel, and of any documents required to be
delivered thereunder;
(l)    upon the request of any Incremental Lender made through the Facility
Agent, a promissory note executed and delivered to the order of such Incremental
Lender in the form of Exhibit L attached to the Credit Agreement, or any other
form approved by the Facility Agent;
(m)    the conditions precedent set forth in Section 4.03 and Section 4.04 of
the Credit Agreement in relation to the Additional Vessel and the Additional
Guarantor who will be the owner thereof shall have been satisfied (or waived in
writing by the Facility Agent with the consent of the Incremental Lenders);


5


 
 
 




--------------------------------------------------------------------------------




(n)    the Facility Agent shall have received in form approved by the Facility
Agent an amendment to each Vessel Mortgage duly executed by the owner of the
relevant Vessel reflecting this Second Amendment, and evidence that such
amendment has been duly recorded in accordance with the Laws of the Approved
Flag;
(o)    evidence that the Additional Guarantor who will be the owner of the
Additional Vessel has duly opened an Operating Account and has delivered to the
Facility Agent all resolutions, signature cards and other documents or evidence
required in connection with the opening, maintenance and operation of such
accounts with the Account Bank;
(p)    evidence that, if the tests set out in Article VII or Section 5.04 of the
Credit Agreement were applied immediately following the making of the relevant
Borrowing, the Borrower would not be obliged to provide additional security or
repay part of the Borrowings as therein provided (determined on the basis of the
most recent valuation for each Vessel delivered pursuant to Section 5.03 of the
Credit Agreement); and
(q)    (i) all representations and warranties set forth in Section 3 of this
Second Amendment shall be true and correct in all material respects (or true and
correct in all respects in the case of representations and warranties qualified
by materiality or Material Adverse Effect) on and as of the Second Amendment
Effective Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects (or true and correct in all respects in the
case of representations and warranties qualified by materiality or Material
Adverse Effect) on and as of such earlier date) and (ii) no Default shall have
occurred and be continuing or would occur after giving effect to the incurrence
of the Loans pursuant to this Second Amendment and the application of the
proceeds therefrom.
SECTION 5.
Effects on Loan Documents.

(a)    Except as specifically amended herein or contemplated hereby, all Loan
Documents shall continue to be in full force and effect and are hereby in all
respects ratified and confirmed.
(b)    The execution, delivery and effectiveness of this Second Amendment shall
not operate as a waiver of any right, power or remedy of any Lender or the
Facility Agent or the Security Trustee under any of the Loan Documents, nor
constitute a waiver of any provision of the Loan Documents or in any way limit,
impair or otherwise affect the rights and remedies of the Lenders or the
Facility Agent or the Security Trustee under the Loan Documents.
(c)    (i) Each Security Party acknowledges and agrees that, on and after the
Second Amendment Effective Date, this Second Amendment shall constitute a Loan
Document for all purposes of the Credit Agreement (as amended by this Second
Amendment) and (ii) each Security Party hereby (A) agrees that all Obligations
shall be guaranteed pursuant to the Guarantees set forth in Article VIII of the
Credit Agreement in accordance with the terms and provisions thereof and shall
be secured pursuant to the Security Documents in accordance with the terms and
provisions thereof, and that, notwithstanding the effectiveness of this Second
Amendment, on and after the Second Amendment Effective Date, the Guarantees and
the Liens created pursuant to the Security Documents for the benefit of the
Secured Parties continue to be in full force and effect on a continuous basis
and (B) affirms, acknowledges and confirms all of its obligations and
liabilities under the Credit Agreement and each other Loan Document to which it
is a party, in each case after giving effect to this Second Amendment, all as
provided in such Loan Documents, and acknowledges and agrees that such
obligations and liabilities continue in full force and effect on a continuous
basis in


6


 
 
 




--------------------------------------------------------------------------------




respect of, and to secure, the Obligations under the Credit Agreement and the
other Loan Documents, in each case after giving effect to this Second Amendment.
(d)    On and after the Second Amendment Effective Date, (i) each reference in
the Credit Agreement (as amended by this Second Amendment) to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import referring to the Credit
Agreement, and each reference in the other Loan Documents to “Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement shall mean and be a reference to the Credit Agreement as amended by
this Second Amendment, and this Second Amendment and the Credit Agreement as
amended by this Second Amendment shall be read together and construed as a
single instrument, and (ii) the Incremental Commitments shall constitute part of
the “Commitments” and “Total Commitments”.
(e)    Nothing herein shall be deemed to entitle the Borrower, nor the
Guarantors to a further consent to, or a further waiver, amendment, modification
or other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement as amended by this Second Amendment
or any other Loan Document in similar or different circumstances.
SECTION 6.
Expense Reimbursement and Indemnification. The Borrower hereby confirms that the
expense reimbursement and indemnification provisions set forth in Section 11.03
of the Credit Agreement as amended by this Second Amendment shall apply to this
Second Amendment and the transactions contemplated hereby.

SECTION 7.
Amendments; Severability.

(a)    This Second Amendment, (i) prior to the Second Amendment Effective Date,
may not be amended except by an instrument in writing signed by the Security
Parties, the Facility Agent and the Lenders and (ii) after the Second Amendment
Effective Date, may not be amended nor may any provision hereof be waived except
in accordance with the provisions of Section 11.02(b) of the Credit Agreement.
(b)    To the extent any provision of this Second Amendment is prohibited by or
invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Second Amendment in any
jurisdiction.
SECTION 8.
Governing Law; Waiver of Jury Trial; Jurisdiction. THIS SECOND AMENDMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS SECOND
AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
(including Sections 5-1401 and 5-1402 of the General Obligations Law but
otherwise excluding the laws applicable to conflicts or choice of law). The
provisions of Sections 11.09(b), 11.09(c), 11.09(d) and 11.10 of the Credit
Agreement as amended by this Second Amendment are incorporated herein by
reference, mutatis mutandis.

SECTION 9.
Headings. Section headings in this Second Amendment are included herein for
convenience of reference only, are not part of this Second Amendment and are not
to affect the construction of, or to be taken into consideration in
interpreting, this Second Amendment.

SECTION 10.
Counterparts. This Second Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which



7


 
 
 




--------------------------------------------------------------------------------




when taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.
[Remainder of page intentionally left blank.]




8


 
 
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers or attorneys-in-fact, as the case may be, as of the day and year first
above written.
BORROWER:
EAGLE BULK ULTRACO LLC


By:    /s/ Frank De Costanzo
Name: Frank De Costanzo
Title: Chief Financial Officer
    


[Signature Page to Second Amendment to Credit Agreement]


 
 
 




--------------------------------------------------------------------------------






INITIAL GUARANTORS:
FAIRFIELD EAGLE LLC
GREENWICH EAGLE LLC
GROTON EAGLE LLC
MADISON EAGLE LLC
MYSTIC EAGLE LLC
ROWAYTON EAGLE LLC
SOUTHPORT EAGLE LLC
STONINGTON EAGLE LLC
WESTPORT EAGLE LLC


By:    /s/ Frank De Costanzo
Name: Frank De Costanzo
Title: Chief Financial Officer


ADDITIONAL GUARANTORS
                        
NEW LONDON EAGLE LLC


By:    /s/ Frank De Costanzo
Name: Frank De Costanzo
Title: Chief Financial Officer
HAMBURG EAGLE LLC


By:    /s/ Frank De Costanzo
Name: Frank De Costanzo
Title: Chief Financial Officer








[Signature Page to Second Amendment to Credit Agreement]
 
 
 




--------------------------------------------------------------------------------






ABN AMRO CAPITAL USA LLC, as Facility Agent, Security Trustee and Lender




By:     /s/ Christopher J. Chido
Name: Christopher J. Chido
Title: Attorney-in-fact
:


[Signature Page to Second Amendment to Credit Agreement]


 
 
 




--------------------------------------------------------------------------------







DVB BANK SE, AMSTERDAM BRANCH, as Lender
By:
/s/ Christopher J. Chido
Name: Christopher J. Chido
Title: Attorney-in-fact

   


[Signature Page to Second Amendment to Credit Agreement]


 
 
 




--------------------------------------------------------------------------------







SKANDINAVISKA ENSKILDA BANKEN AB (PUBL), as Lender
By:
/s/ Christopher J. Chido
Name: Christopher J. Chido
Title: Attorney-in-fact







[Signature Page to Second Amendment to Credit Agreement]


 
 
 




--------------------------------------------------------------------------------






ANNEX I


INCREMENTAL COMMITMENTS




Incremental Lenders
Incremental Commitments
ABN AMRO CAPITAL USA LLC
$4,266,666.67
DVB BANK SE, AMSTERDAM BRANCH
$4,266,666.66
SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)
$4,266,666.67









--------------------------------------------------------------------------------






ANNEX II




Vessels


PART A


Delivered Vessels


Vessel
IMO Number
Build Year
Maximum Vessel Borrowing Amount
Quarterly Installment Amount
M/V Mystic Eagle
9575204
2013
$6,800,000.00
$185,611.73
M/V Southport Eagle
9575228
2013
$6,800,000.00
$180,640.47
M/V Stonington Eagle
9575151
2012
$6,000,000.00
$178,338.76
M/V Greenwich Eagle
9575266
2013
$6,800,000.00
$174,444.76
M/V Fairfield Eagle
9575230
2013
$6,800,000.00
$179,076.48
M/V Groton Eagle
9575242
2013
$6,800,000.00
$177,488.56



PART B


Remaining Vessels


Vessel
IMO Number
Build Year
Maximum Vessel Borrowing Amount
Quarterly Installment Amount
M/V Westport Eagle
9705988
2015
$7,600,000.00
$171,446.23
M/V Madison Eagle
9575278
2013
$6,800,000.00
$172,937.57
M/V Rowayton Eagle
9575216
2013
$6,800,000.00
$182,285.55



PART C


Additional Vessels


Vessel
IMO Number
Build Year
Maximum Vessel Borrowing Amount
Quarterly Installment Amount
M/V New London Eagle
9754991
2015
$8,600,000
$185,301.06
M/V Hamburg Eagle
9698587
2014
$12,800,000
$297,674.72








